Exhibit 10.2
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
as of August, 2015 between Larry K. Ellingson (“Ellingson” or “Consultant”), an
individual whose address is 9844 N. Red Bluff Drive, Fountain Hills, AZ 85268
and Islet Sciences, Inc., a Publicly traded company, (Ticker: ISLT) (the
“Company” or “ISLT”), a corporation duly organized and operating in good
standing pursuant to and under the laws of the State of Nevada, whose primary
business address is 1345 Avenue of the Americas, 7th Floor, New York, NY
10105-0106.


RECITALS


WHEREAS, Consultant is in the business of providing general management
consulting and advisory services to the pharmaceutical development pipeline and
business entities. Consultant and the Company discussed the parameters of how
his services may benefit the Company and its operations. Consultant and the
Company agreed that Consultant’s assistance would be valuable to the Company and
have determined that Consultant’s primary focus will be working with the
Management Team for assisting the Company with its ongoing business plans and
finance strategies.


WHEREAS, The Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and


WHEREAS, Consultant is ready, willing and able to render such advisory services
to the Company.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:


1.  
Services.  The Company hereby retains Consultant as an advisor and consultant to
the Company and Consultant hereby accepts and agrees to such retention.
 
Independence. Consultant represents, and the Company acknowledges, that
Consultant’s services, that are the subject of this Agreement, are non-exclusive
and Consultant provides other services to other parties during the term of this
Agreement.

 
2.  
Nothing contained herein shall be considered to as creating an employer-employee
relationship between the parties to this Agreement.  The Company shall not make
social security, workers compensation or unemployment insurance payments on
behalf of Consultant.



3.  
Time, Place and Manner of Performance. Consultant shall be available for advice
and counsel to the Company at such reasonable and convenient times and places as
may be mutually agreed upon.  Consultant will provide to the Company an
accounting of the services provided during the period, including the services
provided, the dates of those services and the hours dedicated to the service
provided.



 
 

--------------------------------------------------------------------------------

 
 
4.  
Term of Agreement.  The term of this Agreement shall be for ONE YEAR from the
date of execution of the Agreement, except as provided by Article 6.

5.  
Compensation.  See Exhibit A.



6.  
Termination.



a)  
Consultant’s relationship with the Company hereunder may be terminated for any
reason whatsoever, at any time, by either party, upon 30 days written prior
notice.

b)  
This Agreement shall automatically terminate upon the dissolution, bankruptcy or
insolvency of the Company.

c)  
Consultant and Company shall have the right and discretion to terminate this
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have or will not
have a material adverse effect of the operations of the Company.

d)  
In the event of any termination hereunder all shares or funds paid to Consultant
shall be fully earned and non-refundable and the parties shall have no further
duties or responsibilities to each other except that the Company shall be
responsible to make any and all payment if any, due to Consultant through the
date of the termination.  ISLT shall have the right to buy back Consultant's
shares for the months remaining under this Agreement following termination under
the schedule in Exhibit A.



7.  
Confidentiality.  Consultant recognizes and acknowledges that he has and will
have access to certain confidential information of the Company and its
affiliates that are valuable, special and unique assets and the property of the
Company and such affiliates.  Consultant will not, during the term of this
Agreement, disclose, without the prior written consent or authorization of the
Company, any of such information to any person, for any reason or purpose
whatsoever.  In this regard, the Company agrees that such authorization or
consent to disclose may be conditioned upon the disclosure being made pursuant
to a secrecy agreement, protective order, provision of statute, rule, regulation
or procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

 
8.  
Warranties & Disclaimer.
 
The parties hereby warrant and disclaim as follows:






a.
Company's Warranties: Company acknowledges that Consultant relies on
information, claims, and plans made by Company. Company hereby warrants that any
and all information conveyed by Company to Consultant is believed to be
reasonable, accurate, or supportable.



b.
Consultant's Warranties: Consultant expressly disclaims any liability for
representations, express or implied, regarding the outcome or application of the
marketing advice or services provided under this Agreement. Unless otherwise
stated, nothing in this Agreement and nothing in Consultant's statements to
Company will be construed as a promise or guarantee about the outcome Company
will experience from the advice or services Consultant provides Company pursuant
to this Agreement. Consultant makes no such promises or guarantees.

 
 
2

--------------------------------------------------------------------------------

 
 
9.  
Notices.  Any notices required or permitted to be given under this Agreement
shall be effective, if in writing and delivered or upon deposit by registered or
certified mail, or by Federal Express or other recognized overnight courier to
the principal address of each party as noted above.



10.  
Waiver of Breach.  Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.



11.  
Assignment.  This Agreement and the right and obligations of Consultant
hereunder shall not be assignable without the written consent of the Company.



12.  
Applicable Law.  It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the Laws of the State of
California and this in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of California shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted. This
Agreement is deemed to have been negotiated and entered into in the State of
California.



13.  
Severability.  All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.



14.  
Entire Agreement.  This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.



15.  
Waiver and Modification.  Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto.  Each party hereto, may waive any of its rights hereunder
without affecting a waiver with respect to any subsequent occurrences or
transactions hereof.



16.  
Binding Arbitration.  Any controversy or claim arising out of or relating to
this agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.    Any attorney fees or
other fees incurred in the settlement of dispute through arbitration will be
refunded to the prevailing party by the other party.

 
 
3

--------------------------------------------------------------------------------

 
 
17.  
Counterparts and Facsimile Signature.  This agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party.  Such
facsimile copies shall constitute enforceable original documents.  Furthermore,
all necessary corporate actions have been taken by the company to enter into
this Agreement consistent with its by-laws and that the signatories have the
full power to bind their principals.





IN WITNESS WHEREOF, The parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.




Larry K. Ellingson






(SIGNED) /s/ Larry K. Ellingson            


      Date: 10-15-2015                                




Islet Sciences, Inc.








(SIGNED) /s/ Gene Mannheimer            
Chairman, Compensation Committee


      Date: 10-15-2015                                 


 
4

--------------------------------------------------------------------------------

 

 
Exhibit A


For undertaking this Agreement and for other good and valuable consideration,
the Company agrees to compensate Consultant at a monthly consulting fee of
$12,500 plus any reasonable out of pocket expenses, effective as of August 1,
2015 (the “Effective Date”), with payment due on the 1st of each month (1), and
options to purchase 2,000,000 shares of the Company’s common stock.


Options to purchase 2,000,000 shares of the common stock of the Company, is
exercisable at price per share equal to the fair market value of the Company’s
common stock on the date of the option grant, as determined by the Company’s
Compensation Committee.  Vesting  of these shares will occur as follows:  i)
500,000 shares vesting on the 91st day from the option grant date (the Effective
Date), ii) 1,500,000 shares vesting in equal installments of 375,000 shares on
the last day of each 90 day period starting from the 91st day after the
Effective Date.  If Mr. Ellingson’s employment terminates on account of a
termination by the company without cause, or a termination by executive for good
reason or in conjunction with a change in control, then the Company agrees that
all outstanding stock options shall immediately be 100% vested upon the date
that his employment terminates.


The salary from August 1, 2015 to September 30, 2015 will be deferred until
January 1, 2016.  Thereafter the deferred salary will be paid ratably of the
following two months.
 
 
 
 
 5

--------------------------------------------------------------------------------